Citation Nr: 0524840	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  92-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of Agent Orange exposure.

2.  Entitlement to an aid and attendance allowance for the 
veteran's spouse.

3.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a left knee 
disability.

4.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a right knee 
disability.

5.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a low back 
disability.

6.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for colitis.

7.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right elbow.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issue of entitlement to service connection 
for peripheral neuropathy was initially denied by the RO in 
March 1993 and was remanded by the Board in March 1998 and 
October 2000.

It is significant to note that in its March 1998 decision and 
remand the Board summarized the issues for appellate review 
and explained why the appeal of certain issues identified by 
the veteran were not considered to have been perfected.  The 
October 2000 remand instructed the RO to schedule the veteran 
for a Board video conference hearing on the issue of issue of 
entitlement to service connection for peripheral neuropathy, 
claimed as a residual of Agent Orange exposure.  It was also 
noted that the veteran's representative had submitted a 
notice of disagreement from the entire June 1999 rating 
decision and the RO was instructed to issue a statement of 
the case on those issues.  Although the issues number two 
through seven on the title page of this decision were 
addressed in a January 2001 statement of the case, the Board 
notes there is no evidence of a timely substantive appeal 
having been received on these matters.  The Board finds, 
however, that as the issue remaining on appeal must be 
remanded to allow the veteran an opportunity to appear for a 
video conference hearing the veteran should also be allowed 
to submit evidence as to the issue of timeliness of appeal 
for the matters addressed in the January 2001 statement of 
the case.

Under 38 C.F.R. § 20.101(d) (2004), the Board must provide 
the veteran with notice of the potential jurisdictional 
defect in this case, and grant a period of time to present 
argument or evidence relevant to the jurisdictional question.  
This statement should be considered as notification that the 
Board is going to consider this question.  It is possible 
that this consideration could result in the dismissal of the 
appeal as to these matters.  

The following is a summary of the relevant laws governing 
substantive appeals:  An appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been provided, a timely filed substantive 
appeal.  38 C.F.R. §  20.200 (2004).  A substantive appeal 
consists of a properly completed VA Form 9, "Appeal to Board 
of Veterans' Appeals," or correspondence containing the 
necessary information.  If the statement of the case and any 
prior supplemental statements of the case addresses several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues, or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should relate 
to specific items in the statement of the case and any prior 
supplemental statements of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with a statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2004).

The substantive appeal must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable Department of Veterans 
Affairs records have been transferred to another Department 
of Veterans Affairs office.  38 C.F.R. § 20.300 (2004).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b)(1) 
(2004).  

Special Rule:  If a claimant submits additional evidence 
within 1 year of the date of mailing of the notification of 
the determination being appealed, and that evidence requires 
that the claimant be furnished a supplemental statement of 
the case, then the time to submit a substantive appeal shall 
end not sooner than 60 days after such supplemental statement 
of the case is mailed to the appellant, even if the 60-day 
period extends beyond the expiration of the 1-year appeal 
period.  38 C.F.R. § 20.302(b)(2) (2004).  Except as provided 
above, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304 (2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The evidence of record reflects that appropriate action has 
not been taken on the October 2000 remand instructions that 
the RO schedule the veteran for a video conference hearing on 
the issue of entitlement to service connection for peripheral 
neuropathy, claimed as a residual of Agent Orange exposure.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

Accordingly, this case is REMANDED for the following:  

The veteran should be scheduled for a 
Board video conference hearing on the 
issue of entitlement to service 
connection for peripheral neuropathy, 
claimed as a residual of Agent Orange 
exposure, as soon as it may be feasible.  
He should also be allowed to submit 
evidence as to the issue of timeliness of 
appeal for the matters addressed in the 
January 2001 statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


